18

19

at

32

43

24

Pe

26

Case 2:19-cv-01236-RSL Documenti1 Filed 10/30/19 Page 1 of 2

THE HONORABLE ROBERT S, LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,

NO. C19-01236-RSL
Plaintiff,

¥v. STIPULATION AND ORDER FOR
DISMISSAL WITH PREJUDICE
CENTRAL PRE-MIX CONCRETE CO., an
inactive Washington corporation,

Defendant.

 

 

 

 

THE PARTIES above named, through their attorneys Russell J. Reid of Reid,
McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiff, and Kellie A. Tabor and Jeremy F,
Wood of Littler Mendelson, P.C., attorneys for Defendant, Central Pre-Mix Concrete Co.,
hereby stipulate that the above-referenced action should be dismissed, with prejudice, and

with each party bearing its own attorneys’ fees and costs.

DATED this #94 day of October, 2019.

 

 

REID, McCARTHY, BALBEW & LEAHY, LITTLER MENDELSON, P.C.
L.L.P. Kh 7 NX
Russell J. Reid /WSPA #2560 Kellie A. Tabor, WSBA #46260
Attorney for Plaintiff Jeremy F. Wood, WSBA #51803
Attorney for Defendant
STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE = C19-01236-RSL Reid, McCarthy, Ballew & Leahy, Lup
Page | of 2 ATTORNEYS AT LAW
GW] -O119NS1SCerural Prechlls Concrete 49408) 641) ADisminsalatvex, {00 WEST HARRISON STREET * NORTH TOWER, SUITE 100

SEATTLE, WASHINGTON 98119
TELEPHONE; (208) 285-0464 © FAX: (204) 245-8025

antiges
Case 2:19-cv-01236-RSL Document11 Filed 10/30/19 Page 2 of 2

ORDER OF DISMISSAL
Based on the foregoing Stipulation of Plaintiff and Defendant,
IT 8 HEREBY ORDERED, ADJUDGED AND DECREED that this action shall be
and is hereby dismissed with prejudice and that each party shal! bear its own attorneys’ fees

and costs of sult.
st

ORDER ENTERED this at day ot Ochbbon | 2019.

UNITED STATES DISTRICT COURT JUDGE

Submitted for Entry:

REID, McCARTHY, BALLEW &
LEAHY, L.L.P.

By

 

Russell J. Reid AVSPA #2560
Attomeys for Plairtiff

STIPULATION AND ORDER FOR DISMISSAL

 

 

WITH PREJUDICE — C19-01236-RSL Reid, McCarthy, Ballew & Leahy, Lip
Page 2 of 2 ATTORNEYS AT LAW
GAOED1SHN 1 SCenital Crevkile Concrete 4 £5083 6-12-\aisinissnd. docs 100 WEST HARRISON STREET » NORTH TOWER, SUITE 300

SEATTLE. WASILUNGTON 96119
TELEPLIONEs (205) 285-0166 © PAX: (206) 245.4025

eatie=
